DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 20140095894 A1 hereinafter, Barton ‘894) in combination with Iyer et al. (US20190122698 A1 hereinafter, Iyer ‘698).
Regarding claim 1; Barton ‘894 discloses a system (Fig. 1, Computer System) 
comprising: 
at least one computing device (Fig. 1, Device 109);  
and program instructions executable in the at least one computing device 
(i.e. One or more aspects may be embodied in computer-usable or readable data and/or computer-executable instructions, such as in one or more program modules, executed by one or more computers or other devices. Paragraph 0066); 
cause the at least one computing device to: receive a configuration profile for configuring a client device (i.e. Management server 210 may be configured to provide user interfaces through which cloud operators and cloud customers may interact with the cloud system. The management server 210 also may include a set of APIs and/or one or more customer console applications with user interfaces configured to receive cloud computing requests from end users via client computers 211-214, for example, requests to create, modify, or destroy virtual machines within the cloud. Paragraph 0069)
the configuration profile comprising a device policy associated with an organizational group (i.e. In step 1403 the device may separately and/or distinctly receive one or more policy files defining one or more operational and/or behavioral limitations of the managed app, e.g., based on enterprise security policy. Paragraph 0144)
receive a request from a voice assistant service for configuring the client device according to the device policy (i.e. A user speaks a voice command or voice dictation, the device then sends a recording of the voice to an online server or cloud-based transcription service via a network connection, and the transcription service returns a file with text representing the words spoken by the user. The mobile device then takes some action using the text file as input or as a basis for the action. Paragraph 0192)
Barton ‘894 does not expressly disclose the limitations as expressed below.
Iyer ‘698 discloses generating a sound payload based on embedding the configuration profile into a sound signal (Fig. 10, Steps 1002-1006 i.e. At 1002, the computing device may receive, over a network, a communication from an audio source including additional content associated with embedded data embedded in audio content to be provided to a plurality of electronic devices. At 1006, the computing device may determine, from the communication, information including at least one of: a location associated with the electronic device, a user profile associated with the electronic device, a source ID of the audio content from which the embedded data was extracted, or a universal ID associated with the embedded data. Paragraphs 0154-0156)
and transmit the sound payload to the voice assistant service for broadcasting from a speaker device, wherein the sound payload is broadcast to the client device (Fig. 10 Step 1012 i.e. At 
Barton ‘894 and Iyer ‘698 are combinable because they are from same field of endeavor of speech systems (Iyer ‘698 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Barton ‘894 by adding the limitations as taught by Iyer ‘698. The motivation for doing so would have been advantageous because consumers often desire the option to obtain additional information that may be associated with the subject of the audio and this would help the consumers obtain the additional information.  
Therefore, it would have been obvious to combine Barton ‘894 with Iyer ‘698 to obtain the invention as specified.
 
Regarding claim 2; Barton ‘894 discloses wherein the sound payload comprises an encrypted portion and a non-encrypted portion, wherein the non-encrypted portion comprises a uniform resource locator (URL) associated with the at least one computing device (i.e. Fig. 32 is a flowchart 3200 of example method steps for cross -device URL sharing. Similar to selecting a file to share, a user may select a URL to share (block 3202), e.g., by highlighting the URL. The user may then initiate a cross -device request as described above (block 3204) and launch the multi -device client (block 3206). The user may select a destination from a list of destinations (block 3208), e.g., another device or an individual. With the destination selected, the multi -device client may upload the URL to the cloud service (block 3210). The cloud service may similarly notify the destination device of the shared URL (block 3212). The notification may include the shared URL. Paragraphs 0520-0521).
 
Regarding claim 3; Barton ‘894 discloses program instructions executable in the at least one computing device that, when executed, further cause the at least one computing device to: generate the encrypted portion of the configuration profile, wherein the encrypted portion (i.e. Secure general data may use a strong form of encryption such as AES 128-bit encryption or the like, while highly secure data 338 may use a very strong form of encryption such as AES 256-bit encryption. The certificates stored on the mobile device 302 may be stored in an encrypted location on the mobile device, the certificate may be temporarily stored on the mobile device 302 for use at the time of authentication, and the like. Paragraphs 0078 & 0082) 
 
Regarding claim 4; Barton ‘894 discloses program instructions executable in the at least one computing device that, when executed, further cause the at least one computing device to: receive a device request from the client device by way of the URL (i.e. The mobile device may subsequently request access to a resource, in step 4607. A resource may be a data export technique described herein or otherwise (e.g., memory sharing, URL dispatching, etc.), an external network service (e.g., fileshare, dictation, network access, etc.), or any other resource within or accessible by the mobile device. Paragraph 0233)
and transmit an encryption key to the client device for decrypting the encrypted portion of the configuration profile (i.e. To support random access to any range of bytes within an encrypted file, a scheme that uses encrypted blocks is may be used. For this to work, the keys used to encrypt/decrypt each of the file block are derived mathematically from base keys and the file/block offset. Similarly, different files will use initialization vectors for the cryptography as well. Paragraph 0376) 
 
Regarding claim 5; Barton ‘894 discloses wherein the device policy imposes an operational restriction on the client device (i.e. Each application may execute in accordance with its corresponding set of policy files, optionally received separate from the application and which define one or more security parameters, features, resource restrictions, and/or other access controls that are enforced by a mobile device management system when that application is executing on the device. Paragraph 0005)
 
Regarding claim 6; Barton ‘894 discloses wherein the configuration profile comprises a first device identifier (i.e. The policies may be implanted through a firewall or gateway in such a way that the mobile device and a user identifier (i.e. There may be multiple different managed modes, e.g., based on different security levels of various users or sets of credentials provided by a user, different user roles identified by a set of credentials (e.g., manager versus staff employees). Paragraph 0555)
 
Regarding claim 7; Barton ‘894 does not expressly disclose the limitations as expressed below.
Iyer ‘698 discloses wherein the sound payload comprises a human-imperceptible portion and a human-perceptible portion (i.e. Fig. 4 illustrates an example process for embedding data into an audio signal while also making the embedded data inaudible for humans according to some implementations. At 420, a psychoacoustic model may be used to extract a psychoacoustic mask from the audio signal. In the examples herein, a psychoacoustic mask may be based on the human perception of sound. For instance, the human ear can hear frequencies from around 20 Hz to 20000 Hz. Paragraphs 0008 & 0087)
 Barton ‘894 and Iyer ‘698 are combinable because they are from same field of endeavor of speech systems (Iyer ‘698 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Barton ‘894 by adding the limitations as taught by Iyer ‘698. The motivation for doing so would have been advantageous because consumers often desire the option to obtain additional information that may be associated with the subject of the audio and this would help the consumers obtain the additional information.  
Therefore, it would have been obvious to combine Barton ‘894 with Iyer ‘698 to obtain the invention as specified.

Regarding claims 8 & 15; Claims 8 & 15 contain substantially the same subject matter as claim 1. Therefore, Claims 8 & 15 are rejected on the same grounds as claim 1. However, claim 8 further discloses a non-transitory computer-readable medium embodying program instructions to 
Regarding claims 9; Claims 9 & 16 contain substantially the same subject matter as claim 2. Therefore, Claims 9 & 16 are rejected on the same grounds as claim 2. 
Regarding claims 10 & 17; Claims 10 & 17 contain substantially the same subject matter as claim 3. Therefore, Claims 10 & 17 are rejected on the same grounds as claim 3. 
 	Regarding claims 11 & 18; Claims 11 & 18 contain substantially the same subject matter as claim 4. Therefore, Claims 11 & 18 are rejected on the same grounds as claim 4. 
 	Regarding claims 12 & 19; Claims 12 & 19 contain substantially the same subject matter as claim 5. Therefore, Claims 12 & 19 are rejected on the same grounds as claim 5. 
Regarding claims 13 & 20; Claims 13 & 20 contain substantially the same subject matter as claim 6. Therefore, Claims 13 & 20 are rejected on the same grounds as claim 6. 
 Regarding claim 14;  Claim 14 contain substantially the same subject matter as claim 7. Therefore, Claim 14 is rejected on the same grounds as claim 7. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677